DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
 Response to Amendments
	This office action is responsive to application 16/758,903 and the RCE filed on August 30, 2022.  Claims 43, 45, 50, 52, 56, and 58 were amended, claims 61 and 62 were canceled, and claims 63 and 64 were added as new claims.  Claims 43-60 and 63-64 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed with the RCE, and the Examiner responds as provided below.
Regarding the Applicant’s response at page 8 of the Remarks that concerns the objection to the claims, the amendments cure the noted deficiencies and the corresponding objections are withdrawn.
	Regarding the Applicant’s response at pages 8-11 of the Remarks that concerns the § 103 rejection of independent claim 43, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot because the arguments do not apply to one of the references currently used in the rejection of the aforementioned claims as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 49 and 55 recite the limitation "target device."  There is insufficient antecedent basis for this limitation in the claim because “target device” was eliminated from the respective independent claims.  Thus, this rejection can be overcome by cancelling claims 49 and 55 or amending claims 49 and 55 to recite the relevant limitations deleted in the claims via the instant amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 43-48, 50-54, 56-60, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 2014/0201844, “Buck”) in view of Barr et al. (US 2014/0029810, “Barr”) and Paoletti et al. (EP 2515526, “Paoletti”), and further in view of Greenbaum et al. (US 2017/0092229, “Greenbaum”).

Regarding Claim 43
Buck discloses
A method (abstract, Fig. 4), comprising:
presenting, by a terminal, a first interface by using a display screen (Fig. 3, ¶ [0063], “FIG. 3 shows a block diagram of an environment in which a system 305 for protecting information 310 on a mobile communications device 315 [as a terminal] of a user 320 may be used. A front surface of the device includes a [display] screen 322 and a camera 323 (e.g., front-facing camera). The information is displayed on the screen so that the user can view the information;” and “Because the mobile device may be used in close proximity to strangers, it can be very easy for a stranger to look at the information being shown [via a first interface] on the user's mobile device.”); and  
obtaining, by a terminal, an image through a front-facing camera…1 (Fig. 4, ¶ [0074], “More particularly, in a step 410, the system obtains a first image of an area from a front-facing camera of a mobile communications device.”), 
wherein the terminal comprises the front-facing camera and a display screen (Fig. 3, ¶ [0063], “A front surface of the [terminal] device includes a [display] screen 322 and a camera 323 (e.g., front-facing camera).”), and 
the front-facing camera and the display screen are on a same side of the terminal (Fig. 3, ¶ [0063], i.e., a front-facing camera and display screen must be on the same side of the terminal to capture images in front of the display screen, including the user and shoulder surfer; in contrast, the rear-facing facing camera is on the opposite side of the display screen in which the user and shoulder surfer cannot be captured by the rear-facing camera.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”);
capturing, by the terminal, the image in response to detecting that the image comprises a preset user and a user (Fig. 20, ¶ [0128], “In another embodiment, as shown in FIG. 20, not only is part or all of the screen obscured, but a message is displayed with a large picture [or captur[ed] image] of the background change (e.g., watcher or shoulder surfer [as the user other than a preset user]), to deter the watcher from further shoulder surfing.”) other than the preset user (¶¶ [0147]-[0149], “When a person [as a preset user] is concentrating on using a device, that person's gaze is directed towards the device screen,” i.e., the gaze of the legitimate user is the preset user based upon the gaze; and “In this specific embodiment the mobile device 2310 uses the camera 2320 to recognize that there is a shoulder surfer 2340 [as a user], a person who is not the [preset] user 2330, whose gaze 2350 is directed at the display screen of the mobile device.”) and further in response to a distance between the user and the preset user being less than a specified value and
2…; and  
3 …;
4 ….
Buck doesn’t disclose
	1 … when the terminal in an unlocked state,
	2 further in response to the distance between the user and the preset user being less than a specified value;
3 presenting, by the terminal, a second interface without presenting the first interface, wherein the second interface is presented using the display screen and is further presented in response to the image obtained by the front-facing camera comprising the preset user and at least one other user other than the preset user, wherein determining that the image comprises the preset user and the at least one other user comprises detecting two eyes of the preset user and further comprises detecting at least a third eye that is an eye of a user other than the preset user; 
4 wherein the first interface comprises privacy information, and the second interface omits inclusion of privacy information
Barr, however, discloses
	1 … when the terminal in an unlocked state (¶ [0049], “In some implementations, producing a security response [that responds to the captured shoulder surfer] includes disabling a feature associated with the device. For example, the device can lock the display screen [that previously existed in an unlocked state] so that privacy-sensitive content cannot be seen on the display screen. In some implementations, the disabled feature is an application (e.g., an online banking application).”),
Paoletti, however, discloses
	2 further in response to the distance between the user and the preset user being less than a specified value (¶ [0107], “In some embodiments, specific users are recognized individually, and displayable content and/or privacy settings can be individually tailored to the specific individual recognized by the display;” and “In some embodiments, the brightness of the screen [as a privacy measure, which substituted for  capturing and storing an image, Buck ¶ [0128]] can be automatically adjusted based on … the distance between the user and the display, or any logical combination of all the preceding conditions;” and ¶ [0130], “In yet another embodiment, user or screen privacy can be adjusted when an additional person enters the field of view of the sensors, or when an unrecognized user enters the field of view,” i.e., a distance can be calculated to the “additional person” and it would be obvious to one skilled in the art to use a specified value of a distance to determine the implementation of a privacy measure, as implementing a privacy measure for a person 100’ in the background who can’t “peep the screen” would be an annoyance to the legitimate preset user.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”);
Greenbaum, however, discloses
3 presenting, by the {terminal (Buck Fig. 3, ¶ [0063])}, a second interface without presenting the {first interface (Buck Fig. 3, ¶ [0063])} (¶ [0031], “This disclosure discusses techniques for creating ambient [as the first interface] / privacy [as the second interface] element-aware models to dynamically adjust a device display [whereby the adjustment to arrive at the second interface ensures the first interface is no longer presented] so as to present a consistent visual experience across various environments in which the display is being viewed and/or with respect to the various privacy elements that may be being used in conjunction with the display device;” and ¶ [0055], “These determinations could enable an ambient/privacy element-aware model for dynamically adjusting a display's characteristic [to create and thereby present the second interface that precludes the presenting of the first interface] to determine how much of the ‘authorized’ user's view is taken up by the device display. Further, by determining what angle the ‘authorized’ viewer is at with respect to the device display, a GPU-based transformation may be applied to further tailor the display's characteristics [as the second interface] to the ‘authorized’ viewer's position (e.g., gamma, black point, white point).”), 
wherein the second interface (¶¶ [0031], [0055]) is presented using the display screen and is further presented in response to the image obtained by the {front-facing camera (Buck Fig. 4, ¶ [0074])} comprising the preset user and at least one other user other than the preset user (¶ [0054], “Viewers 612A-612C are located at different viewing angles…;” and ¶¶ [0054]-[0055], “In one embodiment, sensor 604 may be an image sensor or video camera capable of performing facial detection and/or facial analysis [to obtain the image] by locating the eyes of a particular viewer 612 [and thereby the preset user as 612 A and the other user as viewer 612B or 612C] and calculating the distance 614 from the display to the viewer, as well as the viewing angle 606/608 of the viewer to the display;” and “These determinations could enable [in response to the obtained image] an ambient/privacy element-aware model for dynamically adjusting a display's characteristic to determine how much of the ‘authorized’ user's view is taken up by the device display [screen].”), 
wherein determining that the image comprises the preset user and the at least one other user comprises detecting two eyes of the preset user and further comprises detecting at least a third eye that is an eye of a user other than the preset user (¶ [0054], “For the purposes of this example, viewer 612A will be considered the ‘authorized’ [and thereby the preset user] user/owner of display device 602 [and user 612B or 612C is a user other than the preset user]. In one embodiment, sensor 604 may be an image sensor or video camera capable of performing facial detection and/or facial analysis [to thereby determine the preset user and other user] by locating the [two] eyes of a particular viewer 612 and calculating the distance 614 from the display to the viewer, as well as the viewing angle 606/608 of the viewer to the display.”); 
4 wherein the first interface comprises privacy information, and the second interface omits inclusion of privacy information (¶ [0060], “It may be advantageous for the ambient/privacy model to “infer” times when the device should be placed into a “PRIVATE” mode [that comprises the second interface omitting inclusion of privacy information], e.g., if it is detected that the user is traveling, using public transportation, in a public meeting, in a private meeting, at work, at home, or that more than one human face is currently in the field of view of the front-facing video camera, etc.,” i.e., the non-“private mode” represents the first interface; and ¶ [0055], “All of this can lead to a more accurate depiction of the source author's original intent and an improved and consistent viewing experience for the ‘authorized’ viewer, potentially at the expense of the viewing conditions for ‘unauthorized’ viewers 612B and 612C, as shown in the example of FIG. 6A,” i.e., when the second interface is implemented, the privacy information is omitted with respect to “’unauthorized’ viewers 612B and 612C”).
	Regarding the combination of Buck and Barr, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera system of Buck to have included the locking feature of Barr. One of ordinary skill in the art would have been motivated to incorporate the locking feature of Barr because Barr teaches that when a security response is required due to a shoulder surfer, the screen is locked “so that privacy-sensitive content cannot be seen on the display screen,” see Barr ¶ [0049], which improves security.
	Regarding the combination of Buck-Barr and Paoletti, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera system of Buck-Barr to have included the distance feature of Paoletti. One of ordinary skill in the art would have been motivated to incorporate the distance feature of Paoletti because Paoletti teaches that the a “display can be programmed to automatically shut off” when an unrecognized user enters the field of view of the sensors and a distance subsequently measured, see Paoletti ¶¶ [01115], [0130], where this measure of adjusting the screen being beneficial to protecting privacy.
	Regarding the combination of Buck-Barr-Paoletti and Greenbaum, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera system of Buck-Barr-Paoletti to have included the interface feature of Greenbaum. One of ordinary skill in the art would have been motivated to incorporate the interface feature of Greenbaum because Greenbaum discusses the problem that some “consumer electronic products may lack the ability to dynamically adjust their displays” when used with some privacy elements, see Greenbaum ¶¶ [0003]-[0004], and Greenbaum provides a system “to perform adaptation to a display with such a privacy screen.”  See Greenbaum ¶ [0010].
Regarding Claim 44
Buck in view of Barr and Paoletti, and further in view of Greenbaum (“Buck-Barr-Paoletti-Greenbaum”) discloses the method of claim 43, and Buck further discloses
wherein the method further comprises: automatically presenting the image comprising the user other than the preset user (¶ [0149], “Upon recognition of a gaze directed at the display screen the mobile device can [automatically and without any action from the preset user] take a responsive action, such as blanking out the display screen or obscuring some or all of the information on the display screen, as shown in FIG. 24;” and ¶ [0128], “not only is part or all of the screen obscured, but a message is displayed with a large picture of the background change (e.g., watcher or shoulder surfer [or user other than the preset user]), to deter the watcher from further shoulder surfing,” i.e, the automatic responsive action includes display a large picture of the shoulder surfer).  
Regarding Claim 45
Buck-Barr-Paoletti-Greenbaum discloses the method of claim 43, and Buck further discloses
wherein obtaining, by the terminal, the image through the front-facing camera (Fig. 20, ¶ [0128]) when the terminal is in the unlocked state (Barr ¶ [0049]), comprises: 
automatically obtaining, by the terminal, the image through the front-facing camera (¶¶ [0128], [0149]) when the terminal displays an interaction interface of a preset application (¶ [0095], “This allows background monitoring to occur without occupying screen real estate. A user can be working on their device and viewing information on the screen (e.g., viewing their banking account [through an interaction interface of a preset application]) while the system unobtrusively monitors the area in which the user is working;” and Fig. 17, ¶ [0125], “As shown in FIG. 17, upon detecting a change in background and thus the presence of a possible watcher, the mobile device can obscure the content [of the interaction interface of a preset application] of some or all fields containing information previously entered by the user or which are of a sensitive nature.”).  
Regarding Claim 46
Buck-Barr-Paoletti-Greenbaum discloses the method of claim 43, and Buck further discloses 
wherein the method further comprises: providing prompt information, wherein the prompt information prompts a user to pay attention to protecting personal information (Figs. 14 & 26, ¶ [00169], “In a step 2620, upon determining that the direction of the gaze [(which is promptly determined because a gaze can rapidly change)] is towards the screen, the system can alert [and prompt] the user [to pay attention to protecting personal information], i.e., provide an indication to the user of the device that the person (e.g., shoulder surfer or watcher) is watching the device screen. The types of alerts that may be provided can be as shown in FIG. 14 and described in the discussion accompanying FIG. 14.”).  
Regarding Claim 47
Buck-Barr-Paoletti-Greenbaum discloses the method of claim 43, and Buck further discloses
wherein the method further comprises: presenting a preset interface on the display screen (Fig. 20, ¶ [0128], i.e., the window with the message, “WHAT ARE YOU LOOKING AT?” comprises a preset interface on the display screen; and ¶ [0122], “The type of alert provided by the system can be user-configurable [and thus preset]. For example, one user may select an alert type that captures an image of the background change (e.g., shoulder surfer appearing in background) and displays the image on the screen for both the user and shoulder surfer to see (e.g., 1440).”) in response to detecting the image comprises the user other than the preset user (¶¶ [0128], [0147]-[0149]).  
Regarding Claim 48
Buck-Barr-Paoletti-Greenbaum discloses the method of claim 43, and Buck further discloses
wherein a focus window of the front-facing camera is focused on the user other than the preset user (Fig. 20, ¶ [0128], i.e., the image obtained by the front-facing camera includes a focus window that shows shoulder surfer as the user other than the preset user).  
Regarding Claim 63
Buck-Barr-Paoletti-Greenbaum discloses the method of claim 43, and Greenbaum further discloses 
further comprising: obtaining a distance between the {preset user} and the at least {one other user} (¶ [0054], “In one embodiment, sensor 604 may be an image sensor or video camera capable of performing facial detection and/or facial analysis by locating the eyes of a particular viewer 612 and calculating the distance 614 from the display to the viewer, as well as the viewing angle 606/608 of the viewer to the display,” i.e., the distances are calculated from the display to each of the users 612, and one skilled in the art could use such information, i.e., the distances and angles, to calculate via trigonometry the distance between the preset user and the at least one other user); 
wherein the presenting the second interface without presenting the first interface comprises presenting, by the terminal, the second interface without presenting the first interface (¶¶ [0054]-[0055]), 
wherein the second interface is presented using the display screen in response to the distance between the preset user and the at least one other user being less than a predetermined value (¶¶ [0054]-[0055], “All of this can lead to a more accurate depiction of the source author's original intent and an improved and consistent viewing experience for the ‘authorized’ viewer, potentially at the expense of the viewing conditions for ‘unauthorized’ viewers 612B and 612C, as shown in the example of FIG. 6A,” i.e., when the distances calculated indicate one viewer is too close based upon a predetermined value and preset user’s privacy may be threatened, then the second interface is implemented “at the expense of the viewing conditions for ‘unauthorized’ viewers”).	
Regarding the combination of Buck-Barr-Paoletti and Greenbaum, the rationale to combine is the same as provided for claim 43 due to the overlapping subject matter of claims 43 and 63.
Regarding Independent Claims 50 and 56
With respect to independent claims 50 and 56, a corresponding reasoning as given earlier for independent claim 43 applies, mutatis mutandis, to the subject matter of claims 50 and 56. Therefore, claims 50 and 56 are rejected, for similar reasons, under the grounds set forth for claim 43. 
Regarding Dependent Claims 51-54 and 57-60
With respect to dependent claims 51-54 and 57-60, a corresponding reasoning as given earlier for dependent claims 44-47 applies, mutatis mutandis, to the subject matter of claims 51-54 and 57-60. Therefore, claims 51-54 and 57-60 are rejected, for similar reasons, under the grounds set forth for claims 44-47.
Regarding Dependent Claim 64
With respect to dependent claim 64, a corresponding reasoning as given earlier for dependent claim 63 applies, mutatis mutandis, to the subject matter of claim 64. Therefore, claim 64 is rejected, for similar reasons, under the grounds set forth for claim 63.
B.	Claims 49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Barr, Paoletti and Greenbaum, and further in view of Guzik (US 2011/0018998, “Guzik”).
Regarding Claim 49
Buck-Barr-Paoletti-Greenbaum discloses the method of claim 43, and Buck further discloses
1 …the terminal (Fig. 3, ¶ [0063])
Buck-Barr-Paoletti-Greenbaum doesn’t disclose
1 wherein the target device comprises a server or a device other than….
Guzik, however, discloses
1 wherein the target device (¶ [0303], “Moreover, such telecommunication devices may also be capable of data connectivity [and thus sending] by connecting to the Internet via a wired communication connection (e.g., Ethernet) and/or a wireless communication connection (e.g., Wi-Fi, 3G, edge, and/or the like). The embodiments as disclosed enable the users of such mobile devices to provide data assets [or the image] to a law enforcement NOC described above;” and ¶ [0304], “As described above with respect to FIG. 2, the uploaded still shots 1504 may be stored in the central store 150 [serving as a target device] for further analysis.”) comprises a server or a device other than {the terminal} (¶¶ [0303]-[0304], “After taking a series of still shots [with the user device 1503 that serves as the terminal], the witness 1502 may upload the still shots 1504 to the web service 120 via the Internet,” and “As described above with respect to FIG. 2, the uploaded still shots 1504 may be stored in the central store 150 [as the target device that is other than the terminal or mobile device 1503] for further analysis.”).
	Regarding the combination of Buck-Barr-Paoletti-Greenbaum and Guzik, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera system of Buck-Barr-Paoletti-Greenbaum to have included the target-device feature of Guzik. One of ordinary skill in the art would have been motivated to incorporate the target-device feature of Guzik because Guzik teaches that the storing and uploading of images to a target device can “enable the users of such mobile devices to provide data assets to a law enforcement,” see Guzik ¶ [0303].

Regarding Dependent Claim 55
With respect to dependent claim 55, a corresponding reasoning as given earlier for dependent claim 49 applies, mutatis mutandis, to the subject matter of claim 55. Therefore, claim 55 is rejected, for similar reasons, under the grounds set forth for claim 49. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491